                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WISCONSIN


      In re: James R. & Barbara J Hahn                               Case No. 20-11320-13

                       Debtor(s)


          TRUSTEE'S RECOMMENDATION OF AMENDED CHAPTER 13 PLAN


Mark Harring, Standing 13 Trustee, by his attorney, recommends confirmation of the First
Amended Chapter 13 Plan and Request to Amend Unconfirmed Plan filed as Document #21 on
8/05/2020 and states as follows:

1. Plan is amended to adjust treatment of attorney fees to indicate fees are to be paid from funds
available after equal monthly payments to secureds have been paid.

2. Plan is amended to adjust treatment of the secured obligation owed to Heritage Credit Union
with a balance due of $6614.80, interest rate of 6.5% and equal monthly payments of $150/mo. It
seems possible the creditor's objection may have been addressed.

3. A proposed Confirmation Order will be sent to the Court for signing. As far as this office is
concerned the 8/10/2020 confirmation hearing may be removed from the calendar.

Dated: August 6, 2020

                                              Standing Chapter 13 Trustee

                                              By:     /s/Leslie Brodhead Griffith
                                              Leslie Brodhead Griffith
                                              Attorney for Trustee
                                              131 W. Wilson St., Suite 1000
                                              Madison, WI 53703-3260
                                              (608) 256-4320
